Citation Nr: 0800905	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hearing loss 
higher than 20 percent prior to May 30, 2006, and entitlement 
to a rating higher than 30 percent after that date.

2.  Entitlement to an increased rating for tinnitus in excess 
of 10 percent.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburg, Pennsylvania, which continued a 10 percent 
disability rating for tinnitus and deferred the claim for 
hearing loss and TDIU.  A January 2004 rating decision 
continued the 20 percent disability evaluation for hearing 
loss and denied entitlement to TDIU.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

A hearing was held in December 2004, before the undersigned 
Veterans Law Judge (VLJ), sitting in Pittsburgh, 
Pennsylvania, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The issue was subsequently remanded by the Board in a January 
2006 decision for further development.  Additionally, the 
Board is satisfied that development requested in the January 
2006 Board remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the 
RO made appropriate efforts to obtain additional medical 
records from VA facilities, provided a VA examination, and 
provided appropriate notice information which, together with 
the evidence of record, provide a sufficient record to 
evaluate the claim.  Therefore, the Board finds that the 
aforementioned issues are ready for appellate review.  

The September 2006 rating decision by the Appeals Management 
Center in Washington D.C. increased the veteran's disability 
evaluation for hearing loss to 30 percent.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher rating, the matter remains before the 
Board for appellate review.

For the reasons set forth below, the issue of entitlement to 
TDIU will be REMANDED for additional development and for 
submission to the VA Director, Compensation and Pension 
Service for extra-schedular consideration.  See 38 C.F.R. 
§ 4.16(b) (2007).


FINDINGS OF FACTS

1.  At most, the veteran's bilateral hearing loss prior to 
May 30, 2006 was productive of Level IX hearing impairment in 
the right ear and Level III hearing impairment in the left 
ear.

2.  At most, the veteran's bilateral hearing loss since May 
30, 2006 is productive of Level VIII hearing impairment in 
the right ear and Level V hearing impairment in the left ear.

3.  The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for hearing loss prior to May 30, 2006 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2007).

2.  The criteria for a disability rating in excess of 30 
percent for hearing loss since May 30, 2006 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2007).

3.  The criteria for a disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  

In this case, the RO did not adequately meet the timing 
requirement to provide full notice to the veteran before the 
initial decision his claim in October 2003.  See also 
Dingess, 19 Vet. App. at 489 (holding that the timing 
requirement enunciated in Pelegrini applies equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim).  However, the Board finds that VA 
cured any defect in the content of the initial July 2003 
notice letter by the subsequent January 2006 and September 
2006 notice letters that were issued prior to certification 
of the appeal to the Board.  Normally, VA can cure a failure 
to afford statutory notice to a claimant prior to the initial 
rating decision by issuing a notification letter after 
decision and readjudicating the claim and notifying the 
claimant of such readjudication in the statement of the case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006).  However, the Board also notes that the veteran did 
not submit any additional evidence after receiving the 
September 2006 notice letter.  To the contrary, the veteran 
informed the RO in October 2006 that he had no other 
information or evidence to submit and to return the case to 
the Board for further appellate consideration.  An undated 
letter and accompanying documents submitted after the waiver 
by the veteran does not contain new evidence, but rather is a 
restatement of the veteran's previous arguments.  Therefore, 
the Board finds that the veteran has waived readjudication 
and no prejudice to the veteran will result in proceeding 
with the issuance of a final decision.  Prickett, 20 Vet. 
App. at 377 n.2 (2006) (Failure to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication).  See also Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007) (Finding that requiring readjudication after 
the appellant had no further evidence to submit would result 
in an unnecessary burden with no benefit flowing to the 
veteran.)

The requirements with respect to the content of the notice 
were met in this case by the July 2003, January 2006 and 
September 2006 notice letters.  The RO informed the veteran 
about the information and evidence that is necessary to 
substantiate his claim for an increased rating.  
Specifically, the July 2003 letter stated that in order to 
establish an increased rating, the RO needed evidence showing 
that the service-connected condition has gotten worse.  The 
September 2006 letter informed the how disability ratings 
were assigned and how effective dates were determined.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all (pertinent) records held by Federal agencies, 
including service medical records, military records, and VA 
medical records that are not already part of the claims file.  
The veteran was also informed in both letters that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 notice letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the July 2003 notice 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.  

Finally, the Board notes that the July 2003 notice letter 
specifically notified the appellant that he could submit or 
describe any additional evidence that may be relevant to the 
claim. The notice letter gave examples of evidence that may 
be required to complete the claim, such as records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  The Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claims.  See 38 C.F.R. § 3.159 (b) 
(2007). 

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded five VA examinations.  
The veteran's service medical records, VA medical records, 
and statements are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.  VA 
has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC and supplemental 
statement of the case (SSOC), which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

I.  Increased rating for hearing loss

The veteran was service-connected for hearing loss with a 
noncompensable disability rating in a November 2001 rating 
decision.  A July 2002 rating decision increased the 
disability rating to 10 percent and an April 2003 rating 
decision increased the disability rating to 20 percent.  The 
October 2003 rating decision on appeal deferred the issue and 
a January 2004 rating decision continued the 20 percent 
disability rating.  A September 2006 rating decision 
increased the disability rating to 30 percent effective May 
30, 2006.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If VA's adjudication of an increased-rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made.  Hart v. 
Mansfield, No. 05-2424, slip op at 5 (Vet. App. Nov. 19, 
2007).  VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Id.  Therefore, staged ratings are appropriate for 
an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85 (2007)) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85 (2007)) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).

A.  Entitlement to an increased rating for hearing loss 
higher than 20 percent prior to May 30, 2006.

The veteran was afforded a VA audiologic evaluation in 
February 2003.  An audiologic examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
70
70
75
LEFT
50
45
50
70
75

Puretone averages were 74 dB in the right ear and 60 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 56 percent in the right ear and 88 percent in the 
left ear.

Using Table VI in 38 C.F.R. § 4.85 (2007), the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The February 2003 
results indicate a designation of VIII for the right ear and 
a designation of III for the left ear.  The point where III 
(better ear) and VIII (poorer ear) intersect on Table VII 
then reveals the disability level for the veteran's hearing 
loss, which results in a 20 percent rating.  See 38 C.F.R. 
§ 4.85, Tables VI and VII.  While VA regulations have two 
additional provisions for evaluating veterans with certain 
patterns of hearing impairment, these provision do not 
provide the veteran with a higher rating.  See 38 C.F.R. § 
4.86(a) (2007).

The veteran was afforded another VA audiologic evaluation in 
August 2003.  An audiologic examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
80
70
75
80
LEFT
45
50
45
60
75

Puretone averages were 76 dB in the right ear and 58 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 32 percent in the right ear and 92 percent in the 
left ear.

Using Table VI in 38 C.F.R. § 4.85 (2007), the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The August 2003 
results indicate a designation of XI for the right ear and a 
designation of II for the left ear.  The point where II 
(better ear) and XI (poorer ear) intersect on Table VII then 
reveals the disability level for the veteran's hearing loss, 
which results in a 10 percent rating.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  While VA regulations have two additional 
provisions for evaluating veterans with certain patterns of 
hearing impairment, these provision do not provide the 
veteran with a higher rating.  See 38 C.F.R. § 4.86(a) 
(2007).

The veteran was afforded a third VA examination in March 
2004.  An audiologic examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
75
70
75
LEFT
45
45
50
65
75

Puretone averages were 75 dB in the right ear and 58 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 40 percent in the right ear and 88 percent in the 
left ear.

Using Table VI in 38 C.F.R. § 4.85 (2007), the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The March 2004 
results indicate a designation of IX for the right ear and a 
designation of III for the left ear.  The point where III 
(better ear) and IX (poorer ear) intersect on Table VII then 
reveals the disability level for the veteran's hearing loss, 
which results in a 20 percent rating.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  The two additional provisions for 
evaluating veterans with certain patterns of hearing 
impairment do not provide the veteran with a higher rating.  
See 38 C.F.R. § 4.86(a) (2007).

Considering the evidence of record in a light most favorable 
to the veteran, the record contains no evidence showing he is 
entitled to a rating in excess of 20 percent for the time 
period in question.  It must also be noted that even though 
VA examiners have indicated that the veteran's hearing loss 
is "moderate to severe" for the left ear and "severe to 
profound" for the right ear, use of such terminology is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6 (2007).  In this 
case, as noted above, the regulations are very specific as to 
what evidence is to be considered when rating hearing loss 
disabilities.

Medical records from the VA Medical Center in Altoona, 
Pennsylvania spanning from July 2002 to December 2005 and 
February 2006 to April 2006 reflect that the veteran was 
treated for hearing loss.  However, the audiometric tests 
reported in these records do not reflect the necessary 
severity to warrant the next higher rating.

The Board notes that the veteran has made numerous statements 
in which he reported an intermittent increase in the severity 
of his hearing loss.  For example, in April 2004, the veteran 
stated that he experienced total deafness in both ears on 
three occasions and near total deafness on five occasions.  
The Board also notes that the February 2003 VA examiner 
documented that the veteran reported two episodes of sudden 
hearing loss.  The August 2003 VA examiner reported that the 
veteran has had no further episodes of sudden hearing loss.  

While the Board acknowledge that the veteran is competent to 
report these episodes of sudden hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Because the veteran's 
statements are not presented in a quantitative fashion 
pursuant to 38 C.F.R. § 4.85 (2007), the Board cannot give 
great weight to the evidence in evaluating a higher rating 
for hearing loss.

In conclusion, the Board finds that the 20 percent evaluation 
currently assigned for the time period in question adequately 
reflects the clinically established impairment experienced by 
the veteran.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Entitlement to an increased rating for hearing loss 
higher than 30 percent after May 30, 2006.

The veteran was afforded a VA audiologic evaluation in May 
2006.  An examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
80
80
85
90
LEFT
65
60
55
75
85

Puretone averages were 84 dB in the right ear and 69 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 36 percent in the right ear and 88 percent in the 
left ear.

Using Table VI in 38 C.F.R. § 4.85 (2007), the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The May 2006 results 
indicate a designation of X for the right ear and a 
designation of III for the left ear.  The point where III 
(better ear) and X (poorer ear) intersect on Table VII then 
reveals the disability level for the veteran's hearing loss, 
which results in a 20 percent rating.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  

However, the regulations have two additional provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 (2007) because the speech discrimination 
test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) (2007) indicates 
that if puretone thresholds in each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIA, whichever results in a higher evaluation.  
Based on the audiometric results in this case, this 
regulation indicates a designation of VIII for the right ear 
and V for the left ear.  The point where V (better ear) and 
VIII (poorer ear) intersect on Table VII then reveals the 
disability level for the veteran's hearing loss, which 
results in a 30 percent rating.  See 38 C.F.R. § 4.85, Tables 
VIA and VII.   

Considering the evidence of record in a light most favorable 
to the veteran, the record contains no evidence showing he is 
entitled to the next higher rating.  Again, as noted above, 
even though the VA examiner has indicated that the veteran's 
hearing loss is "moderate to severe" for the left ear and 
"severe" for the right ear, use of such terminology is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6 (2007).  In this 
case, as noted above, the regulations are very specific as to 
what evidence is to be considered when rating hearing loss 
disabilities.

In conclusion, the Board finds that the 30 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  Increased rating for tinnitus

The veteran was service-connected for tinnitus with a 10 
percent disability rating in a July 2002 rating decision.  
The veteran seeks a higher rating since the award of service 
connection.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit subsequently reversed the 
Veterans Court's decision in Smith, and affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Veterans Court erred 
in not deferring to VA's interpretation.  Id. at 1351.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to a higher evaluation for tinnitus.  Under 
Diagnostic Code 6260, a 10 percent disability evaluation 
represents the maximum schedular rating available.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007), Smith, 451 
F.3d at 1344.  Consequently, the veteran is not entitled to 
an increased evaluation under that Diagnostic Code.

Accordingly, the Board concludes that no increase in rating 
is warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected tinnitus has not necessitated 
frequent periods of hospitalization or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected tinnitus under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2007) have not been met.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  While the Board does find that the 
veteran's service-connected tinnitus has contributed to 
marked interference with employment, this issue is 
encompassed by the veteran's issue of consideration of an 
extraschedular evaluation for the veteran's TDIU.




ORDER

An increased rating for hearing loss prior to May 30, 2006 is 
denied.

An increased rating for hearing loss since May 30, 2006 is 
denied.

An increased rating for tinnitus is denied.


REMAND

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a) (2007).

In this case, the veteran is service-connected for and 
currently assigned a 30 percent evaluation for hearing loss 
and a 10 percent evaluation for tinnitus.  As such, the 
veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) (2007).  However, even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  See 38 C.F.R. §§ 
3.321(b), 4.16(b) (2007).

On his application for TDIU, the veteran reported that he 
last worked in 2002 as a courier at Brinks Services and that 
he left because he couldn't hear traffic.  During his VA 
examination of February 2003, he stated that he quit because 
of his impaired hearing and difficulty in localizing sounds.  
He also stated that he almost crashed into an ambulance 
because of his hearing deficit, as he could not hear where 
the siren was coming from and did not see the ambulance until 
the last minute.  He reported that he completed 2 years of 
high school.

The veteran has had five total VA examinations, four of which 
rendered an opinion as to his employability.  Taken in 
chronological order, the veteran was afforded his first VA 
examination in February 2003.  In regards to the claim for 
TDIU, the VA examiner concluded that the veteran's hearing 
loss and tinnitus would significantly impair his ability to 
function in the workplace either in a setting of sedentary 
work or physical labor.  The veteran was afforded another VA 
examination in August 2003 with the same examiner.  The 
examiner stated that in the interim, the veteran's condition 
had not improved with the veteran's new bilateral hearing 
aid.  The VA examiner again concluded that the veteran felt 
that he would not be able to function satisfactorily to be 
employed in either a sedentary type of employment or physical 
industrial capacity.  

The veteran was afforded another VA examination in March 2004 
with a different examiner.  This VA examiner concluded that 
although the examination indicated that the veteran had 
severe hearing impairment, she opined that with appropriate 
amplification, the veteran should be able to engage in 
gainful employment.

On the basis of these conflicting opinions, the Board 
remanded the case for a clarifying opinion in January 2006.  
The veteran was examined on May 22, 2006.  This examination 
only assessed his current level of hearing loss and no 
opinion as to employability was rendered.  The veteran was 
again examined on May 30, 2006.  The VA examiner concluded 
that the veteran's hearing problem precluded any employment.  
He found that the veteran's sensorineural hearing loss had 
progressed over the years and the BICROS hearing aids the 
veteran was given to treat his hearing loss were of limited 
value.  He clarified that the hearing aids only function when 
someone was in close proximity to the veteran and when they 
talked directly to him.  

In light of the additional medical evidence developed, there 
is sufficient evidence in this case to establish that the 
veteran's service-connected disability may produce marked 
interference with employment.  The RO expressly considered 
whether an extraschedular rating is appropriate and declined 
to refer the veteran's case in the January 2004 rating 
decision and the September 2006 SOC.  While the Board does 
not have the authority to grant an extraschedular evaluation 
in the first instance, it is not precluded from reviewing a 
RO determination that referral is not warranted and 
confirming that decision.  In this case, based on the factual 
circumstances presented, the Board concludes referral is 
needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board 
may consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required).

Accordingly, the case is REMANDED for the following action:

1.	The RO should refer the veteran's claim 
to the Under Secretary for Benefits or 
the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b) 
(2007).  

2.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them an appropriate 
period of time to respond. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


